1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ANGEL LUIS GALLARDO,                           )    Case No. 1:17-cv-00390-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )    ORDER DENYING DEFENDANT GARCIA’S
13          v.                                           MOTION FOR SUMMARY JUDGMENT,
                                                    )    WITHOUT PREJUDICE, FOR FAILURE TO
14                                                  )    PROVIDE RAND NOTICE
     STU SHERMAN, et al.,
                                                    )
15                 Defendants.                      )    [ECF No. 59]
                                                    )
16                                                  )

17          Plaintiff Angel Luis Gallardo is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On March 5, 2019, Defendant Garcia filed a motion for summary judgment. (ECF No. 59.)

20          In Woods v. Carey, 684 F.3d 934, 939 (9th Cir. 2012), the Ninth Circuit held that a pro se

21   prisoner plaintiff must be provided with “fair notice” of the requirements for opposing a motion for

22   summary judgment at the time the motion is brought. Review of Defendant Garcia’s motion shows

23   that he did not provide Plaintiff with a Rand notice upon the filing of the motion for summary

24   judgment. See Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998). In particular, Defendant failed to

25   advise Plaintiff of the contents of any applicable Eastern District of California Local Rule

26   requirements, i.e., Local Rule 260. Rand, at 961.
27   ///

28   ///

                                                         1
1             Accordingly, IT IS HEREBY ORDERED that:

2             1.      Defendant Garcia’ motion for summary judgment (ECF No. 59) is DENIED

3                     WITHOUT PREJUDICE;

4             2.      Defendant is granted an extension of time, shall file his motion for summary judgment

5                     within seven (7) days of the date of entry of this order, and shall provide Plaintiff with

6                     the appropriate Rand notice; and

7             3.      After the time for Defendant Garcia to file a properly noticed motion for summary

8                     judgment, the Court will set a deadline for Plaintiff to file an opposition to the

9                     outstanding motion(s).

10
11   IT IS SO ORDERED.

12   Dated:        March 8, 2019
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
